DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/25/2022, with respect to the rejections of claims 1-16 and 21-24 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Voegele et al. (PGPub US 2006/0247673 A1).
The filed amendments to the independent claims have overcome the previously filed non-statutory double patenting rejections. Therefore, these rejections have been withdrawn.
The amendments to the drawings and claims have overcome the previously filed drawing objections and 35 U.S.C. 112(b) rejections. Therefore, these objections and rejections have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over over Ip et al. (PGPub US 2019/0110786 A1) in view of Kahle et al. (PGPub US 2007/0151566 A1) and further in view of Voegele et al. (PGPub US 2006/0247673 A1).
Please note, regarding the Ip et al. reference, in Fig. 5B the reference character 574 is used to point to both the openings in 573 and the clips. For clarity’s sake, the clips will only be referred to as 570 while the openings will be referred to as 574.
With respect to claim 1, Ip et al. discloses a tissue guard (535 in Fig. 5A), comprising: a lip (573 in Fig. 5B) extending radially outwardly; a finger (570) extending from an exterior peripheral surface of the lip (573); and a flange (578) disposed at a distal end portion of the finger (570), the flange (578) adapted to operably engage an underside of a proximal end portion (550) of an access device (590) to secure the tissue guard (535) within the access device (tissue guard is radially within the access device in Fig. 5B, PP [0076]: "A hook 578 is formed at the end of the clip 574 and helps to secure the clip 574 onto the upper ring 550").
	However, Ip et al. fails to disclose wherein the tissue guard comprises a body defining an open proximal end portion, an open distal end portion, and a lumen extending through the body between the open proximal end portion and the open distal end portion. Ip et al. additionally fails to disclose wherein the flange tapers inwardly towards the lumen of the body from the finger to an inner edge of the flange to facilitate insertion and engagement of the tissue guard with an access device.
	In the same field of access devices (abstract), Kahle et al. teaches a tissue guard (55a in Fig. 6) comprising a body (125) defining an open proximal end portion (upper end of 125), an open distal end portion (lower end of 125), and a lumen extending through the body between the open proximal end portion and the open distal end portion (see Fig. 7 for a better view of unmarked central lumen), a lip (100 in Fig. 6) extending radially outwardly from the open proximal end portion of the body (upper end of 125).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Ip et al. disclosure to incorporate the teachings of Kahle et al. and include wherein the tissue guard comprises a body defining an open proximal end portion, an open distal end portion, and alumen extending through the body between the open proximal end portion and the open distal end portion. One of ordinary skill in the art would have been motivated to perform this modification in order to provide protection to the body of the access device upon insertion of various surgical instruments (PP [0042]: “The shield or sleeve 125 operates to protect the sheath of wound retractor 110 from sharp instruments as the instruments are inserted and withdrawn”).
	Furthermore, in the same field of access devices (abstract), Voegele et al. teaches a tissue guard (100 in Fig. 1-1) comprising a lip (outer edge of 132); a finger (124) extending from an exterior peripheral surface of the lip (132); and a flange (unmarked hook portion on bottom of 124, see also Fig. 1-7) disposed at a distal end portion of the finger (124), the flange (unmarked hooked end of 124) tapering inwardly towards the center lumen (see Fig. 1-7) from the finger (124) to an inner edge of the flange (unmarked hooked end of 124) to facilitate insertion and engagement of the tissue guard (100) with an access device (PP [0189]: “a simple latch mechanism 124 to allow the multi-port insert 100 to be attached to currently available laparoscopic access devices 122”).
	It would have been prima facie obvious for one of ordinary skill in the art to have further modified the Ip et al. reference to incorporate the flange of Voegele et al. and include wherein the flange tapers inwardly towards the lumen of the body from the finger to an inner edge of the flange to facilitate insertion and engagement of the tissue guard with an access device. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of fingers that would have yielded predictable results, and because Ip et al. contemplates coupling mechanisms that are integrally formed with the lip (PP [0075]: “In an embodiment, the coupling mechanisms 570 and the diffuser interface 535 are separate pieces, while, in other embodiments, they are integrally formed”).
Regarding claim 2, Voegele et al. further teaches wherein the finger (124 in Fig. 1-1, see also Figs. 1-5 and 1-7) is movable between a first configuration (the narrowed portion connecting 124 and 132 in Fig. 1-5 can be considered flexible, therefore the fingers are capable of moving to this first configuration to attach) to facilitate insertion of the tissue guard (100) within the access device (122 in Fig. 1-7) and a second configuration (see Fig. 1-7) wherein the flange (bottom hook portion of 124) operably engages the underside of the proximal end portion (146) of the access device (122, see Fig. 1-7).
	It would have been prima facie obvious for one of ordinary skill in the art to have further modified the Ip et al. reference to incorporate the finger and flange of the Voegele et al. reference. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of fingers that would have yielded predictable results, and because Ip et al. contemplates coupling mechanisms that are integrally formed with the lip (PP [0075]: “In an embodiment, the coupling mechanisms 570 and the diffuser interface 535 are separate pieces, while, in other embodiments, they are integrally formed”).
Regarding claim 3, Voegele et al. further teaches wherein the finger (124 in Figs. 1-1 and 1-5) is biased towards the second configuration (124 is at rest and in the second configuration in Fig. 1-5 and can therefore be considered to be biased towards that configuration).
	It would have been prima facie obvious for one of ordinary skill in the art to have further modified the Ip et al. reference to incorporate the finger and flange of the Voegele et al. reference. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of fingers that would have yielded predictable results, and because Ip et al. contemplates coupling mechanisms that are integrally formed with the lip (PP [0075]: “In an embodiment, the coupling mechanisms 570 and the diffuser interface 535 are separate pieces, while, in other embodiments, they are integrally formed”).

    PNG
    media_image1.png
    178
    117
    media_image1.png
    Greyscale
Regarding claim 4, Voegele et al. further teaches wherein the flange (hook bottom portion of 124 in Figs. 1-1 and 1-5) includes an interior angle (see right) in the range of 75 degrees to 90 degrees (see right, the interior angle is a right angle and is therefore 90 degrees) to facilitate engagement of the flange (hook bottom portion of 124) with the underside of the proximal end portion (146) of the access device (122).
	It would have been prima facie obvious for one of ordinary skill in the art to have further modified the Ip et al. reference to incorporate the finger and flange of the Voegele et al. reference. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of fingers that would have yielded predictable results, and because Ip et al. contemplates coupling mechanisms that are integrally formed with the lip (PP [0075]: “In an embodiment, the coupling mechanisms 570 and the diffuser interface 535 are separate pieces, while, in other embodiments, they are integrally formed”).

    PNG
    media_image2.png
    166
    156
    media_image2.png
    Greyscale
Regarding claim 5, Voegele et el. further teaches wherein the flange (hook bottom portion of 124 in Figs. 1-1 and 1-5) includes an exterior angle (see left) in the range of 45 degrees to 60 degrees (see left, the angle is 45 degrees) to facilitate engagement of the flange (hook bottom portion of 124) with the underside of the proximal end portion (146) of the access device (122).	
	It would have been prima facie obvious for one of ordinary skill in the art to have further modified the Ip et al. reference to incorporate the finger and flange of the Voegele et al. reference. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of fingers that would have yielded predictable results, and because Ip et al. contemplates coupling mechanisms that are integrally formed with the lip (PP [0075]: “In an embodiment, the coupling mechanisms 570 and the diffuser interface 535 are separate pieces, while, in other embodiments, they are integrally formed”).
Regarding claim 6, Ip et al. further discloses wherein the lip (573 in Fig. 5B) includes a distal end that extends inwardly towards the lumen to form an annular channel (PP [0078]: "The diffuser interface 535 may comprise a tube 573 with a hollow cross-section") configured to direct surgical exhaust and surgical fluids (openings 574 are able to direct exhaust/fluids to port 571 in the lip, note that although Ip et al. discloses that the device is a diffuser, this device is still capable of directing exhaust/fluids in the opposite direction because all of the claimed structures are patentably indistinct) from an opening cavity to a port (571) defined in the lip (573).
Regarding claim 7, Ip et al. further discloses wherein the tissue guard (573 in Fig. 5A) is made from a material resistant to cuts or tears from surgical instrumentation (no special definition for this provided in the specification, "resistant" is a broad term therefore 535 can be considered to be resistant, PP [0078]: "In an embodiment, the diffuser interface 535 comprises a foamed material or an open cell foam material").
With respect to claim 8, Ip et al. discloses wherein the lip (573 in Fig. 5B) defines a port (571) adapted to connect to a fluid management system (connects via 530, PP [0078]: "A gases inlet 571 connects with an interface tube 530 to allow gases to enter the tube 573").
Regarding claim 9, Ip et al. discloses a surgical system (see Fig. 5A), comprising: an access device (590) including a proximal end portion (550), a distal end portion (555), and a body (560) extending between the proximal and distal end portions (550 and 555), the body (560) defining a passageway extending therethrough (passage through sleeve 560), wherein the proximal end portion (550) defines a ring (PP [0075]: “The wound retractor 545 includes an upper ring 550”) extending radially inwardly into the passageway (550 is thicker than sleeve 560 therefore it extends into passageway, see Figs. 5A-B); and a tissue guard (535 in Fig. 5A), including: a lip (573 in Fig. 5B) extending radially outwardly; a finger (570) extending from an exterior peripheral surface of the lip (573); and a flange (578) disposed at a distal end portion of the finger (570), the flange (578) adapted to operably engage an underside of a proximal end portion (550) of an access device (590) to secure the tissue guard (535) within the access device (tissue guard is radially within the access device in Fig. 5B, PP [0076]: "A hook 578 is formed at the end of the clip 574 and helps to secure the clip 574 onto the upper ring 550").
	However, Ip et al. fails to disclose wherein the tissue guard comprises a body defining an open proximal end portion, an open distal end portion, and a lumen extending through the body between the open proximal end portion and the open distal end portion. Ip et al. additionally fails to disclose wherein the flange tapers inwardly towards the lumen of the body from the finger to an inner edge of the flange to facilitate insertion and engagement of the tissue guard with the access device.
	In the same field of access devices (abstract), Kahle et al. teaches a tissue guard (55a in Fig. 6) comprising a body (125) defining an open proximal end portion (upper end of 125), an open distal end portion (lower end of 125), and a lumen extending through the body between the open proximal end portion and the open distal end portion (see Fig. 7 for a better view of unmarked central lumen), a lip (100 in Fig. 6) extending radially outwardly from the open proximal end portion of the body (upper end of 125).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Ip et al. disclosure to incorporate the teachings of Kahle et al. and include wherein the tissue guard comprises a body defining an open proximal end portion, an open distal end portion, and alumen extending through the body between the open proximal end portion and the open distal end portion. One of ordinary skill in the art would have been motivated to perform this modification in order to provide protection to the body of the access device upon insertion of various surgical instruments (PP [0042]: “The shield or sleeve 125 operates to protect the sheath of wound retractor 110 from sharp instruments as the instruments are inserted and withdrawn”).
	Furthermore, in the same field of access devices (abstract), Voegele et al. teaches a tissue guard (100 in Fig. 1-1) comprising a lip (outer edge of 132); a finger (124) extending from an exterior peripheral surface of the lip (132); and a flange (unmarked hook portion on bottom of 124, see also Fig. 1-7) disposed at a distal end portion of the finger (124), the flange (unmarked hooked end of 124) tapering inwardly towards the center lumen (see Fig. 1-7) from the finger (124) to an inner edge of the flange (unmarked hooked end of 124) to facilitate insertion and engagement of the tissue guard (100) with an access device (PP [0189]: “a simple latch mechanism 124 to allow the multi-port insert 100 to be attached to currently available laparoscopic access devices 122”).
	It would have been prima facie obvious for one of ordinary skill in the art to have further modified the Ip et al. reference to incorporate the flange of Voegele et al. and include wherein the flange tapers inwardly towards the lumen of the body from the finger to an inner edge of the flange to facilitate insertion and engagement of the tissue guard with the access device. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of fingers that would have yielded predictable results, and because Ip et al. contemplates coupling mechanisms that are integrally formed with the lip (PP [0075]: “In an embodiment, the coupling mechanisms 570 and the diffuser interface 535 are separate pieces, while, in other embodiments, they are integrally formed”).
Regarding claim 10, Voegele et al. further teaches wherein the flange (bottom hook portion of 124 in Fig. 1-1) is configured to snap into engagement (see Fig. 1-5, the thin portion between 132 and 124 enables 124 to flex and bend at this thin span, enabling it to snap into engagement) beneath an underside of the ring (146 in Fig. 1-7) of the access device (122).
	It would have been prima facie obvious for one of ordinary skill in the art to have further modified the Ip et al. reference to incorporate the finger and flange of the Voegele et al. reference. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of fingers that would have yielded predictable results, and because Ip et al. contemplates coupling mechanisms that are integrally formed with the lip (PP [0075]: “In an embodiment, the coupling mechanisms 570 and the diffuser interface 535 are separate pieces, while, in other embodiments, they are integrally formed”).
Regarding claim 11, Ip et al. further discloses a fluid management system (571 and 530 in Fig. 5B), wherein the lip (573) defines a port (571) configured to operably engage the fluid management system (engages via 530).
With respect to claim 12, Ip et al. discloses a tissue guard (535 in Fig. 5A), comprising: a lip (573 in Fig. 5B) extending radially outwardly; at least one finger (570) extending from an exterior peripheral surface of the lip (573); and a flange (578) disposed at a distal end portion of the at least one finger (570), the at least one finger (570) adapted to mount atop a proximal end portion (550) of an access device (590, see Fig. 5B) such that the flange (578) operably engages with an underside of the proximal end portion (550) of the access device (590) to secure the tissue guard (535) within the access device (590).
	However, Ip et al. fails to disclose wherein the tissue guard comprises a body defining an open proximal end portion, an open distal end portion, and a lumen extending through the body between the open proximal end portion and the open distal end portion, the flange diminishing in thickness along a length of the flange extending from the at least one finger to an inner edge of the flange.
	In the same field of access devices (abstract), Kahle et al. teaches a tissue guard (55a in Fig. 6) comprising a body (125) defining an open proximal end portion (upper end of 125), an open distal end portion (lower end of 125), and a lumen extending through the body between the open proximal end portion and the open distal end portion (see Fig. 7 for a better view of unmarked central lumen), a lip (100 in Fig. 6) extending radially outwardly from the open proximal end portion of the body (upper end of 125).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Ip et al. disclosure to incorporate the teachings of Kahle et al. and include wherein the tissue guard comprises a body defining an open proximal end portion, an open distal end portion, and alumen extending through the body between the open proximal end portion and the open distal end portion. One of ordinary skill in the art would have been motivated to perform this modification in order to provide protection to the body of the access device upon insertion of various surgical instruments (PP [0042]: “The shield or sleeve 125 operates to protect the sheath of wound retractor 110 from sharp instruments as the instruments are inserted and withdrawn”).
	Furthermore, in the same field of access devices (abstract), Voegele et al. teaches a tissue guard (100 in Fig. 1-1) comprising a lip (outer edge of 132); a finger (124) extending from an exterior peripheral surface of the lip (132); and a flange (unmarked hook portion on bottom of 124, see also Fig. 1-7) disposed at a distal end portion of the finger (124), the flange (hook portion of 124) diminishing in thickness along a length of the flange (hook portion of 124) extending from the at least one finger (124) to an inner edge of the flange (hook portion of 124), the at least one finger (124) adapted to mount atop a proximal end portion (146) of an access device (122, see Fig. 1-7).
	It would have been prima facie obvious for one of ordinary skill in the art to have further modified the Ip et al. reference to incorporate the flange and finger of the Voegele et al. reference. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of fingers that would have yielded predictable results, and because Ip et al. contemplates coupling mechanisms that are integrally formed with the lip (PP [0075]: “In an embodiment, the coupling mechanisms 570 and the diffuser interface 535 are separate pieces, while, in other embodiments, they are integrally formed”).
Regarding claim 13, Voegele et al. further teaches wherein the flange (unmarked hook portion on bottom of 124 in Fig. 1-1, see also Fig. 1-7) extends inwardly relative to the proximal end portion (146 in Fig. 1-7) of the access device (122) and operably engages the underside of the proximal end portion (146) of the access device (122) when biased inwardly (124 is at rest and in the second configuration in Fig. 1-5 and can therefore be considered to be biased towards that configuration).
	It would have been prima facie obvious for one of ordinary skill in the art to have further modified the Ip et al. reference to incorporate the flange and finger of the Voegele et al. reference. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of fingers that would have yielded predictable results, and because Ip et al. contemplates coupling mechanisms that are integrally formed with the lip (PP [0075]: “In an embodiment, the coupling mechanisms 570 and the diffuser interface 535 are separate pieces, while, in other embodiments, they are integrally formed”).

    PNG
    media_image1.png
    178
    117
    media_image1.png
    Greyscale
Regarding claim 14, Voegele et al. teaches wherein the flange (unmarked hook portion on bottom of 124 in Fig. 1-1, see also Fig. 1-7) includes an interior angle (see right) to facilitate engagement of the flange (unmarked hook portion on bottom of 124) with the underside of the proximal end portion (146 in Fig. 1-7) of the access device (122).
	It would have been prima facie obvious for one of ordinary skill in the art to have further modified the Ip et al. reference to incorporate the flange and finger of the Voegele et al. reference. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of fingers that would have yielded predictable results, and because Ip et al. contemplates coupling mechanisms that are integrally formed with the lip (PP [0075]: “In an embodiment, the coupling mechanisms 570 and the diffuser interface 535 are separate pieces, while, in other embodiments, they are integrally formed”).
	However, Voegele et al. fails to explicitly disclose wherein the interior angle is in the range of 45 degrees to 60 degrees.
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the flange of the Voegele et al. reference to have an interior angle in the range of 45 degrees to 60 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Voegele et al. would not operate differently with the claimed interior angle. Furthermore, applicant places no criticality on the range claimed, indicating only that the interior angle be 45 degrees to 60 degrees to facilitate engagement, which the flange of Ip et al. accomplishes.

    PNG
    media_image3.png
    166
    190
    media_image3.png
    Greyscale
Regarding claim 15, Voegele et al. teaches wherein the flange (unmarked hook portion on bottom of 124 in Fig. 1-1, see also Fig. 1-7) includes an exterior angle (see left) to facilitate insertion of the tissue guard (100) within the access device (122 in Fig. 1-7).
		It would have been prima facie obvious for one of ordinary skill in the art to have further modified the Ip et al. reference to incorporate the flange and finger of the Voegele et al. reference. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of fingers that would have yielded predictable results, and because Ip et al. contemplates coupling mechanisms that are integrally formed with the lip (PP [0075]: “In an embodiment, the coupling mechanisms 570 and the diffuser interface 535 are separate pieces, while, in other embodiments, they are integrally formed”).
	However, Voegele et al. fails to teach wherein the exterior angle is in the range of 75 degrees to 85 degrees.
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the flange of the Voegele et al. disclosure to have an exterior angle in the range of 75 degrees to 85 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Voegele et al. would not operate differently with the claimed exterior angle. Furthermore, applicant places no criticality on the range claimed, indicating only that the exterior angle be about 75 degrees to about 85 degrees to facilitate engagement, which the flange of Ip et al. accomplishes.
Regarding claim 16, Ip et al. further discloses wherein the tissue guard (573 in Fig. 5A) is made from a material resistant to cuts or tears from surgical instrumentation (no special definition for this provided in the specification, "resistant" is a broad term therefore 535 can be considered to be resistant, PP [0078]: "In an embodiment, the diffuser interface 535 comprises a foamed material or an open cell foam material").
With respect to claim 21, Ip et al. further discloses wherein the proximal end portion (550 in Fig. 5B) of the access device (590) defines a ring (PP [0075]: “The wound retractor 545 includes an upper ring 550”), and wherein the lip (573) is configured for positioning radially inwardly of the ring (550) when the tissue guard (535) is secured within the access device (590).
	However, Ip et al. fails to disclose the details of the finger and flange as required by claim 12.
	Voegele et al. further teaches wherein the proximal end portion (146 in Fig. 1-7) of the access device (122) defines a ring (146 is a ring), wherein the at least one finger (124, see also Fig. 1-1 for multiple fingers) is adapted to mount atop the ring (see Fig. 1-7) such that the flange (hook portion of 124) operably engages with an underside of the ring (146) to secure the tissue guard (100) within the access device (122), and wherein the lip (132) is configured for positioning radially inwardly of the ring (146) when the tissue guard (100) is secured within the access device (122).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Ip et al. disclosure to incorporate the teachings of Kahle et al. and include wherein the tissue guard comprises a body defining an open proximal end portion, an open distal end portion, and alumen extending through the body between the open proximal end portion and the open distal end portion. One of ordinary skill in the art would have been motivated to perform this modification in order to provide protection to the body of the access device upon insertion of various surgical instruments (PP [0042]: “The shield or sleeve 125 operates to protect the sheath of wound retractor 110 from sharp instruments as the instruments are inserted and withdrawn”).
With respect to claim 22, Ip et al. further discloses wherein the at least one finger (570 in Fig. 5A) includes a plurality of fingers (PP [0075]: “The diffuser interface 535 may include one or more coupling mechanisms 570”) arranged annularly about the exterior peripheral surface of the lip (573).
With respect to claim 23, Ip et al. fails to disclose wherein the open distal end portion of the body is flared radially outwardly to facilitate engagement of the open distal end portion of the body with a distal end portion of the access device.
	In the same field of access devices (abstract), Kahle et al. teaches a tissue guard (55a in Fig. 6) comprising a body (125) defining an open proximal end portion (upper end of 125), an open distal end portion (lower end of 125), and a lumen extending through the body between the open proximal end portion and the open distal end portion (see Fig. 7 for a better view of unmarked central lumen), a lip (100 in Fig. 6) extending radially outwardly from the open proximal end portion of the body (upper end of 125). Kahle et al. further teaches wherein the open distal end portion of the body (lower end of 125) is flared radially outwardly (see unmarked flare in Fig. 6) to facilitate engagement of the open distal end portion of the body (lower end of 125) with a distal end portion of the access device (capable of engaging the distal end portion of the access device in this way).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Ip et al. disclosure to incorporate the teachings of Kahle et al. and include wherein the tissue guard comprises a body defining an open proximal end portion, an open distal end portion, and alumen extending through the body between the open proximal end portion and the open distal end portion. One of ordinary skill in the art would have been motivated to perform this modification in order to provide protection to the body of the access device upon insertion of various surgical instruments (PP [0042]: “The shield or sleeve 125 operates to protect the sheath of wound retractor 110 from sharp instruments as the instruments are inserted and withdrawn”).
With respect to claim 24, Voegele et al. further teaches wherein the flange (hook portion of 124 in Fig. 1-1) is adapted to operably engage the underside of the proximal end portion (146 in Fig. 1-7) of the access device (122) from an exterior of the access device (122).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Ip et al. disclosure to incorporate the teachings of Kahle et al. and include wherein the tissue guard comprises a body defining an open proximal end portion, an open distal end portion, and alumen extending through the body between the open proximal end portion and the open distal end portion. One of ordinary skill in the art would have been motivated to perform this modification in order to provide protection to the body of the access device upon insertion of various surgical instruments (PP [0042]: “The shield or sleeve 125 operates to protect the sheath of wound retractor 110 from sharp instruments as the instruments are inserted and withdrawn”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                                                                                                                                                                                                        
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771